Citation Nr: 1827241	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-07 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression.

2.  Entitlement to service connection for fatigue, to include as due to a qualifying chronic disability pursuant to 38 C.F.R. § 3.317.

3.  Entitlement to service connection for a sleep disorder, to include sleep apnea, to include as due to a qualifying chronic disability or as secondary to bilateral foot and knee disabilities.


REPRESENTATION

Veteran represented by: Robert Brown, Jr., Attorney




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1986 to August 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran had a videoconference hearing in September 2014 before the undersigned Veterans Law Judge.  A transcript has been associated with the file.

This matter was previously before the Board in August 2016 and was remanded for further development.

A claim for service connection for a mental disability may encompass claims for service connection of any mental disability that may reasonably be encompassed by several factors, including the veteran's description of the claim, the symptoms the veteran describes and the information the veteran submits or that the Secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has taken an expansive view of the claim for service connection pursuant to Clemons and re-characterized it as shown on the cover page of this decision.

FINDINGS OF FACT

1.  The Veteran's acquired psychiatric disorder was not incurred in or due to his time in service.

2.  The does not have a diagnosis of fatigue, to include as related to an undiagnosed illness.

3.  The Veteran's sleep disorder was not incurred in or due to his time in service, nor is it proximately due to or aggravated by any of his service-connected disabilities, is not a qualified undiagnosed illness, and is not due to exposure to environmental hazards during his time in service. 


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for an acquired psychiatric disorder are not met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310, 3.317 (2017).

2.  The criteria for the establishment of service connection for fatigue are not met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310, 3.317 (2017).

3.  The criteria for the establishment of service connection for a sleep disorder are not met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) a current disability, (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury, and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service-connection.

An undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).

VA will pay compensation to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that manifests "during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War" or to a degree of 10 percent or more before December 31, 2021, and which, "[b]y history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnoses."  See 38 U.S.C. § 1117; see also 38 C.F.R. § 3.317(a)(1)(i),(ii).  A "qualifying chronic disability" is one that results from (1) "[a]n undiagnosed illness," (2) "[a] medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs and symptoms," or (3) "[a]ny diagnosed illness that the Secretary determines warrants a presumption of service-connection."  38 U.S.C. § 1117(a)(2)(A), (B), (C); see 38 C.F.R. 
§ 3.317(a)(2)(i).   This regulation defines a "medically unexplained chronic multisymptom illness" as a "diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  38 C.F.R. 
§ 3.317(a)(2)(ii).  VA defines "'objective indications of a chronic disability' as 'signs,' in the medical sense of objective evidence perceptible to an examining physician, and other non-medical indicators that are capable of independent verification."  38 C.F.R. § 3.317(a)(3).  

Unlike claims for direct service connection, claims based on an undiagnosed illness under § 1117 and § 3.317(a) do not require a nexus linking the condition to service; rather they are presumptively service connected when the requirements of the statute and the regulation are met.  See Gutierrez v. Principi, 19 Vet. App. 1, 8 (2004).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3).

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Signs or symptoms that may be a manifestation of an undiagnosed illness or a medically unexplained chronic multisymptom illness include, but are not limited to the following: fatigue; signs or symptoms involving the skin; headache; muscle pain; joint pain; neurologic signs or symptoms; neuropsychological signs or symptoms; signs or symptoms involving the respiratory system (upper or lower); sleep disturbances; gastrointestinal signs or symptoms; cardiovascular signs or symptoms; abnormal weight loss; and menstrual disorders.  38 C.F.R. § 3.317(b). 

If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98.

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017) (providing, in pertinent part, that reasonable doubt will be resolved in favor of the veteran).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Mental Health 

The Veteran has a current mental health diagnosis.  The next question is whether there was an in service incurrence of the Veteran's mental health disability and if so, whether there is a nexus between the Veteran's in service mental health disability and his current mental health disability.  

The Veteran's service treatment records (STRs) are silent for any mental health disabilities.  

Additionally, the objective evidence of record shows the Veteran's mental health disability was not caused by his time in service and was rather likely caused by problems at home.  (See March 2017 examination.)  Such facts provide evidence against this claim that the Board can not ignore.    

The Board acknowledges the statements by the Veteran about his difficulty dealing with his mental health, including that he has flashbacks to his time in service.  (See September 2014 hearing transcript.)  Additionally, the Board recognizes the Veteran continues to seek treatment for his mental health.  However, while the Veteran is competent to report his symptoms of a disability, he is not competent to opine on matters requiring medical knowledge, such as a nexus between his current mental health disability and any mental health problems in service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Bostain v. West, 11 Vet. App. 124 (1998), Charles v. Principi, 16 Vet. App. 370 (2002).  

Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57(1990).  

Fatigue

The first question is whether the Veteran has a current diagnosis of fatigue.  While the Veteran has symptoms of fatigue related to his diagnosed sleep apnea, the Veteran's record does not show a diagnosis of "fatigue".  Therefore, service connection on a direct basis must be denied.

The next question is whether the Veteran's fatigue is due to a chronic disability related to his time serving in Southwest Asia.  A May 2017 examiner opined the Veteran did not have a qualifying chronic disability.  The remainder of the evidence of record does not show the Veteran suffers from a qualified chronic disability related to his time serving in Southwest Asia.  

Again, the Board acknowledges the statements by the Veteran.  However, while the Veteran is competent to report his symptoms of a disability, he is not competent to opine on matters requiring medical knowledge, such as diagnosing a medical condition.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Bostain v. West, 11 Vet. App. 124 (1998), Charles v. Principi, 16 Vet. App. 370 (2002).  In this case there is no diagnosed disorder for which service connection can be considered.

Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57(1990).  

Sleep Disorder

The Veteran has a current diagnosis of sleep apnea.  The next question is whether there was an in service incurrence of the Veteran's sleep apnea and if so, whether there is a nexus between the Veteran's in service sleep apnea and his current sleep apnea.  

The Veteran's STRs are silent for any sleep problems.  Additionally, the objective evidence of record shows the Veteran's sleep apnea was not incurred in or caused by his time in service.  (See February 2017 examination.).  The February 2017 examiner also opined it was less likely than not that the Veteran's sleep apnea was permanently aggravated or a result of any event and/or condition that occurred in service or within one year of discharge. 

An examiner in October 2014 opined the Veteran's sleep apnea was likely due to the Veteran's military service because the Veteran's service-connected foot and ankle disabilities led to the Veteran's weight gain, which contributed to his sleep apnea.  

However, the February 2017 examiner opined the Veteran's sleep apnea was less likely than not proximately due to or the result of the Veteran's service connected conditions.  The examiner explained that obstructive sleep apnea is an anatomic obstruction and that the Veteran's musculoskeletal disabilities and the Veteran's tinnitus were less than likely to have any effect on anatomic obstruction.  The examiner noted that the October 2014 examiner stated the Veteran's knee and feet conditions contributed to his weight gain, which, in turn, contributed to his sleep apnea.  However, the February 2017 examiner stated the association between the knee and feet conditions as contributory to sleep apnea is not supported by the preponderance of the evidence in the Veteran's records.  The examiner noted the Veteran's records show the Veteran's weight gain was due to poor diet.  

The Board finds the February 2017 examination to be more probative than the October 2014 examination because the February 2017 examiner specifically addressed the Veteran's record and offered an explanation as to why the opinion differed from the October 2014 examiner's opinion.

The Veteran also contends his sleep apnea may be due to his time serving in Southwest Asia.  However, an examiner in February 2017 opined sleep apnea is a diagnosed condition with known etiologies and therefore, is less likely than not caused by or related to any exposure to environmental hazards or undiagnosed illness during service in the Gulf War.  

Once again, the Board acknowledges the statements by the Veteran, including the Veteran's statements that he feels fatigued and unrested due to his sleep apnea.  However, while the Veteran is competent to report his symptoms of a disability, he is not competent to opine on matters requiring medical knowledge, such as the etiology of his sleep apnea.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Bostain v. West, 11 Vet. App. 124 (1998), Charles v. Principi, 16 Vet. App. 370 (2002).  

Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57(1990).  

Lastly, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the veteran or reasonably raised by the evidence of record).  



ORDER


Service connection for an acquired psychiatric disorder, to include anxiety and depression, is denied.

Service connection for fatigue, to include as due to a qualifying chronic disability pursuant to 38 C.F.R. § 3.317 is denied.

Service connection for a sleep disorder, to include sleep apnea, to include as due to a qualifying chronic disability or on a secondary basis, is denied.


John J. Crowley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


